DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 10, 14-17, 19-21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles (US 2013/0207452) in view of Oosawa (US 2009/0072615) and further in view of Leiber (US 2009/0115247).
Regarding claim 1, Gilles discloses an operating device for a vehicle brake system (see Abstract, FIG. 1), the operating device including: a control device (136), a first piston cylinder unit (114), at least one working chamber of which is connected to at least one actuator or wheel brake (106, 108, 110, 112) via at least one hydraulic line (102, 104) and a valve device that has at least normally open 2/2-way inlet valves (A) (see Annotated FIG. 1, below; spring biases valves (A) to open position similar to depiction of “normally open valves” (138, 140)) (see also ¶ 0067) and at least one outlet valve (B) (see Annotated FIG. 1, below), a pressure source (116) enabled to be controlled to supply a pressure medium to the at see ¶ 0062), wherein the control device is configured to control pressure build-up via the inlet valves (see ¶ 0067), wherein pressure build-up by the first piston cylinder unit and the pressure source in a respective actuator or wheel brake is performed via a respective inlet valve (see ¶ 0067), wherein pressure reduction in at least one respective actuator or wheel brake takes place via the respective inlet valve associated with the respective actuator or wheel brake (see FIG. 1, ¶¶ 0082-0084).  

    PNG
    media_image1.png
    784
    1123
    media_image1.png
    Greyscale


Gilles does not disclose an interior or armature chamber of the respective inlet valve is connected to a corresponding brake circuit via a hydraulic line, wherein a valve seat outlet of the respective inlet valve is connected to a corresponding wheel brake or actuator via a hydraulic line, 
Oosawa teaches an operating device for a vehicle brake system (see Abstract, FIG. 1) comprising an inlet valve (6a, 6b, 6c, 6d) wherein an interior or armature chamber of the respective inlet valve is connected to a corresponding brake circuit via a hydraulic line (see FIG. 3), wherein a valve seat outlet (62) of the respective inlet valve is connected to a corresponding wheel brake or actuator via a hydraulic line (see FIG. 3), wherein the respective inlet valve has only one valve seat (63) and one plunger (64), whereby a magnetic armature (67) moves the plunger so that the plunger comes up against the valve seat to close the valve seat outlet (see ¶ 0080) wherein the respective inlet valve a first inlet/outlet port (65) and a second inlet/outlet port (62), wherein the second inlet/outlet port corresponds to the valve seat outlet, wherein 2Application No. 15/558,438Docket No.: 688826-126US (150172WOUS/E147WOUS)the interior or armature housing of the respective inlet valve is connected, through the respective first inlet/outlet port of the respective inlet valve, via the respective hydraulic line, to the pressure source (see FIG. 3, inlet/outlet (65) is connected to “master cylinder pressure”), and wherein the second inlet/outlet port of the respective inlet valve is connected to the corresponding wheel brake or actuator (see FIG. 3, inlet/outlet (62) is connected to “wheel cylinder pressure”), and wherein the respective inlet valve is enabled to be opened both by a return spring (66) thereof and by pressure in see FIG. 3, pressure in wheel cylinder acts on valve body in opening direction).  
It would have been obvious to replace the inlet valve of Gilles with the inlet valve of Oosawa to provide a valve with enhanced controllability during an ABS operation and to improve brake pedal feel (see e.g. Oosawa, ¶¶ 0182-0184).  
Gilles does not disclose that pressure build-up in at least one actuator or wheel brake takes place by means of the volume control as specified by the control device, wherein the pressure source is configured to adjust or provide a displacement volume of hydraulic medium to achieve a desired pressure change, and/or by means of volume control and/or time-controlled inlet valve opening simultaneously, with a time overlap, or one after the other, wherein the control device, for a complete pressure change in the respective wheel brake or actuator, is configured to open a respective inlet valve at the start of a determined time period and to close the respective inlet valve after the time period has elapsed.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein pressure build-up in at least one actuator or wheel brake takes place by means of the volume control as specified by the control device (see ¶¶ 0021, 0046, 0069), wherein the pressure source is configured to adjust or provide a displacement volume of hydraulic medium to achieve a desired pressure change (see ¶¶ 0021, 0046, 0069) and/or by means of volume control (see ¶¶ 0021, 0046, 0069) and/or time-controlled inlet valve opening simultaneously, with a time overlap, or one after the other, wherein the control device, for a complete pressure change in the respective wheel brake or actuator, is configured to open a respective inlet valve at the start of a determined time period and to close the respective inlet valve after the time period has elapsed (see ¶¶ 0020, 0046).  


Regarding claim 2, Gilles discloses that in certain control situations due to different coefficients of friction at various actuators or wheel brakes, where there is a pressure build-up in at least two wheel brakes, the target pressures of which are at different levels, the control device, by means of the pressure source is configured to set or adjust at least two different pre-pressures, wherein in this control situation, the pre-pressure for one wheel brake is lower than an actual pressure of at least one other wheel brake (see ¶ 0082).  
Regarding claim 5, Oosawa teaches that a return spring (66) is configured to apply a force to a valve actuator (67) in a direction of an opened position of a respective inlet valve (see FIG. 3).
Regarding claim 6, Oosawa teaches that the wheel brake pressure supports opening of a given inlet valve, in the event of failure of the supply voltage (see FIG. 3, wheel cylinder pressure acts on the valve (64) in an opening direction), wherein the given inlet valve is pushed open by the wheel brake pressure and the return spring (see FIG. 3).
Regarding claim 7, Oosawa teaches that the inlet valves are normally open valves (see ¶ 0184), wherein hydraulic medium under pressure in the wheel brake associated with a respective inlet valve applies a force to a movably mounted valve member (64) disposed at the valve seat (63) (see FIG. 3), which, in case of an emergency or in the event of a failure of the control device or the power supply, moves the valve member away from the valve seat and opens the inlet valve (see FIG. 3, see also ¶ 0184).
see FIG. 3, ¶¶ 0182-0184).  
Regarding claim 14, Oosawa teaches that a given inlet valve has a pressure-relieved valve seat or is designed with a corresponding return spring, which ensures that the inlet valve is opened at maximum brake pressure in the corresponding wheel brake (see Oosawa, ¶¶ 0182-0184). {01138712;vl}7  
Regarding claim 15, Gilles does not disclose that a combination of volume control and timing control is provided for, wherein the volume control takes place by volume delivery and the timing control takes place according to a pressure differential between a wheel pressure and a pre-pressure corresponding to a wheel associated with the wheel pressure.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein a combination of volume control and timing control is provided for (see ¶¶ 0021, 0046, 0069), wherein the volume control takes place by volume delivery and the timing control takes place according to a pressure differential between a wheel pressure and a pre-pressure corresponding to a wheel associated with the wheel pressure (see ¶¶ 0021, 0046, 0069).  
It would have been obvious to configure the operating device of Gilles to operate under a combined volume control and timing control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking.  
Regarding claim 16, Gilles does not disclose a time-variable control pre-pressure level for pressure changes is enabled to be set or adjusted by means of the pressure source, wherein a pre-pressure differential, defined as a difference between the pre- pressure and an actual pressure, for a particular wheel brake undergoing pressure change, has a value less than or equal to 40 bar, and 
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein a time-variable control pre-pressure level for pressure changes is enabled to be set or adjusted by means of the pressure source, wherein a pre-pressure differential, defined as a difference between the pre- pressure and an actual pressure, for a particular wheel brake undergoing pressure change is set (see ¶¶ 0021, 0046).
It would have been obvious to combine the pre-pressure control of Leiber with the device of Gilles to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking.  
Regarding claim 17, Gilles discloses a pressure supply to the actuators or wheel brakes takes place with a single circuit (see ¶ 0082), wherein a working chamber of the pressure source that is able to be controlled is connected via isolation valves (138, 140) with the brake circuits (see FIG. 1).  
Regarding claim 19, Gilles discloses that the pressure source comprises at least one piston (152), differential piston, double-stroke piston or delivery pump, connected directly or via hydraulic elements with the reservoir (see FIG. 1).  
Regarding claim 20, Gilles does not disclose that the volume control takes place in a variable manner over time.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein a volume control takes place in a variable manner over time (see ¶¶ 0021, 0046, 0069).  
It would have been obvious to configure the operating device of Gilles to operate under a volume control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking.  
see FIG. 1).  
Regarding claim 25, Gilles does not disclose that the control device is configured to control pressure build-up via a volume control and/or time control by means of the inlet valves.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein the control device is configured to control pressure build-up via a volume control and/or time control by means of the inlet valves (see ¶¶ 0021, 0046, 0069).  
It would have been obvious to configure the operating device of Gilles to operate under a volume control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking.  
Regarding claim 26, Gilles discloses that pressure reduction in at least one respective actuator or wheel brake takes place only via the respective inlet valve associated with the respective actuator or wheel brake (see FIG. 1; when brake pedal is eased back, pressure reduction takes place via inlet valve).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilles (US 2013/0207452) in view of Oosawa (US 2009/0072615) in view of Jeong (US 2017/0106843) and further in view of Leiber (US 2009/0115247).
Regarding claim 18, Gilles discloses an operating device for a vehicle brake system (see Abstract, FIG. 1), the operating device including: a control device (136), a first piston cylinder unit (114), at least one working chamber of which is connected to at least one actuator or wheel brake (106, 108, 110, 112) via at least one hydraulic line (102, 104) and a valve device that has at least normally open inlet valves (A) (see Annotated FIG. 1, below; spring biases valves (A) to open position similar to depiction of “normally open valves” (138, 140)) (see also ¶ 0067), a pressure source (116) enabled to be controlled to supply a pressure medium to the at least one hydraulic line or to the at least one actuator or wheel brake connected to the at least one hydraulic line (see ¶ 0062), wherein the control device is configured see ¶¶ 0090, 0097), wherein a pressure supply to the actuators or wheel brakes takes place with a dual circuit (see ¶ 0061, FIG. 1), which is connected via isolation valves (120, 122) with the brake circuits (see FIG. 1).  

    PNG
    media_image1.png
    784
    1123
    media_image1.png
    Greyscale


Gilles does not disclose an interior or armature chamber of the respective inlet valve is connected to a corresponding brake circuit via a hydraulic line, wherein a valve seat outlet of the respective inlet valve is connected to a corresponding wheel brake or actuator via a hydraulic line, wherein the respective inlet valve has only one valve seat and one plunger, whereby a magnetic armature moves the plunger so that the plunger comes up against the valve seat to close the valve seat outlet, wherein the respective inlet valve a first inlet/outlet port and a second inlet/outlet port, wherein 
Oosawa teaches an operating device for a vehicle brake system (see Abstract, FIG. 1) comprising an inlet valve (6a, 6b, 6c, 6d) wherein an interior or armature chamber of the respective inlet valve is connected to a corresponding brake circuit via a hydraulic line (see FIG. 3), wherein a valve seat outlet (62) of the respective inlet valve is connected to a corresponding wheel brake or actuator via a hydraulic line (see FIG. 3), wherein the respective inlet valve has only one valve seat (63) and one plunger (64), whereby a magnetic armature (67) moves the plunger so that the plunger comes up against the valve seat to close the valve seat outlet (see ¶ 0080) wherein the respective inlet valve a first inlet/outlet port (65) and a second inlet/outlet port (62), wherein the second inlet/outlet port corresponds to the valve seat outlet, wherein 2Application No. 15/558,438Docket No.: 688826-126US (150172WOUS/E147WOUS)the interior or armature housing of the respective inlet valve is connected, through the respective first inlet/outlet port of the respective inlet valve, via the respective hydraulic line, to the pressure source (see FIG. 3, inlet/outlet (65) is connected to “master cylinder pressure”), and wherein the second inlet/outlet port of the respective inlet valve is connected to the corresponding wheel brake or actuator (see FIG. 3, inlet/outlet (62) is connected to “wheel cylinder pressure”), and wherein the respective inlet valve is enabled to be opened both by a return spring (66) thereof and by pressure in the corresponding wheel brake or actuator (see FIG. 3, pressure in wheel cylinder acts on valve body in opening direction).  
see e.g. Oosawa, ¶¶ 0182-0184).  
Gilles does not disclose two working chambers of the pressure source, which is controllable, are connected via isolation valves with the brake circuits, and wherein outputs of the pressure source are connected together via a bypass valve disposed before the isolation valves.
Jeong teaches an operating device for a vehicle brake system (see Abstract, FIG. 1) comprising a pressure source (100) comprising two working chambers (see FIG. 1), which is controllable, are connected via isolation valves (221) with the brake circuits (see FIG. 1), and wherein outputs of the pressure source are connected together via a bypass valve (250) disposed before the isolation valves (see FIG. 1).
It would have been obvious to replace the pressure source of Gilles with the pressure source and bypass valve of Jeong to provide a redundant pressure source that is capable of providing pressure to the wheel cylinders upon failure of one of the working chambers (see e.g. Jeong, ¶¶ 0109-0111). 
Gilles does not disclose that pressure build-up in at least one actuator or wheel brake takes place by means of the volume control as specified by the control device, wherein the pressure source is configured to adjust or provide a displacement volume of hydraulic medium to achieve a desired pressure change, and/or by means of volume control and/or time-controlled inlet valve opening simultaneously, with a time overlap, or one after the other, wherein the control device, for a complete pressure change in the respective wheel brake or actuator, is configured to open a respective inlet valve at the start of a determined time period and to close the respective inlet valve after the time period has elapsed.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein pressure build-up in at least one actuator or wheel brake takes place by means of the volume control as 
It would have been obvious to configure the operating device of Gilles to operate under a volume control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking and/or it would have been obvious to configure the operating device of Gilles to operate under a volume control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking.  
Claim 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gilles et al. (US 2013/0207452) in view of Oosawa et al. (US 2009/0072615) and Leiber (US 2009/0115247), as applied to claim 1, above, and further in view of Schmitt (US 2015/0088396).
Regarding claim 22, Gilles does not disclose maintaining a control pre-pressure of the pressure source at the actual wheel brake pressure in control mode at a level less than or equal to 150 bar.  
Schmitt teaches a method of operating and operating device for a vehicle brake (see Abstract, FIGS. 1, 2) comprising maintaining a control pre-pressure of the pressure source at the actual wheel brake pressure in control mode at a level less than or equal to 150 bar (see FIG. 2, ¶ 0032).  
It would have been obvious to maintain the pressure at less than or equal to 150 bar in the control method of Gilles to provide ABS braking at a relatively low pressure to prolong service life of the brake components.  

Gilles does not disclose that the control is a multiplex case.  
Leiber discloses an operating device for a vehicle brake system (see Abstract; FIG. 1) that operates in a multiplex case (see ¶ 0020).  
It would have been obvious to configure the operating device of Gilles to operate under a multiplex control to allow precise control of individual wheel brakes using a single pressure actuator (see e.g. ¶¶ 0020, 0046).  
Regarding claim 24, Gilles does not disclose dynamically adjusting, by a forward or return stroke of the piston of a pressure generating unit of the pressure source, a control pre-pressure, taking into consideration pressure-volume curves for various wheel brakes; and before pressure build-up of a wheel brake, setting a differential pressure in relation to an actual pressure of the wheel brake at less than or equal to 40 bar.  
Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) comprising dynamically adjusting, by a forward or return stroke of the piston of a pressure generating unit of the pressure source, a control pre-pressure, taking into consideration pressure-volume curves for various wheel brakes (see ¶¶ 0021, 0046); and before pressure build-up of a wheel brake, setting a differential pressure in relation to an actual pressure of the wheel brake (see ¶¶ 0021, 0046).  Leiber does not disclose that the pressure differential is less than 40 bar.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (See MPEP 2144.05.II.A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  In the present case, Leiber discloses that it is advantageous to set the pre-pressure in 
It would have been obvious to configure the operating device of Gilles to operate using a pre-pressure control to reduce the time at which an appropriate pressure reduction is achieved (see e.g. ¶ 0046), thereby more quickly preventing a wheel from slipping during braking. 
Response to Arguments
Applicant's arguments filed 14-Jun-2021 have been fully considered but they are not persuasive.
Regarding the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Gilles (US 2013/0207452) in view of Oosawa (US 2009/0072615) and Leiber (US 2009/0115247), Applicant argues that “[i]ndependent claim 1 has been amended to recite multiple inlet valves, to describe the specific structure, connection, and operation of the inlet valves (which differ from, e.g., Oosawa et al.), and to incorporate subject matter from now-canceled claims 3 and 4.”  
To the contrary, however, Oosawa teaches an operating device for a vehicle brake system (see Abstract, FIG. 1) comprising an inlet valve (6a, 6b, 6c, 6d) wherein an interior or armature chamber of the respective inlet valve is connected to a corresponding brake circuit via a hydraulic line (see FIG. 3), wherein a valve seat outlet (62) of the respective inlet valve is connected to a corresponding wheel brake or actuator via a hydraulic line (see FIG. 3), wherein the respective inlet valve has only one valve seat (63) and one plunger (64), whereby a magnetic armature (67) moves the plunger so that the plunger comes up against the valve seat to close the valve seat outlet (see ¶ 0080) wherein the respective inlet valve a first inlet/outlet port (65) and a second inlet/outlet port (62), wherein the second inlet/outlet port corresponds to the valve seat outlet, wherein 2Application No. 15/558,438Docket No.: 688826-126US (150172WOUS/E147WOUS)the interior or armature housing of the respective inlet valve is connected, through the respective first inlet/outlet port of the respective inlet valve, via the respective hydraulic line, to the pressure source (see FIG. 3, inlet/outlet (65) is see FIG. 3, inlet/outlet (62) is connected to “wheel cylinder pressure”), and wherein the respective inlet valve is enabled to be opened both by a return spring (66) thereof and by pressure in the corresponding wheel brake or actuator (see FIG. 3, pressure in wheel cylinder acts on valve body in opening direction).  
Furthermore, Leiber teaches an operating device for a vehicle brake system (see Abstract; FIG. 1) wherein pressure build-up in at least one actuator or wheel brake takes place by means of the volume control as specified by the control device (see ¶¶ 0021, 0046, 0069), wherein the pressure source is configured to adjust or provide a displacement volume of hydraulic medium to achieve a desired pressure change (see ¶¶ 0021, 0046, 0069) and/or by means of volume control (see ¶¶ 0021, 0046, 0069) and/or time-controlled inlet valve opening simultaneously, with a time overlap, or one after the other, wherein the control device, for a complete pressure change in the respective wheel brake or actuator, is configured to open a respective inlet valve at the start of a determined time period and to close the respective inlet valve after the time period has elapsed (see ¶¶ 0020, 0046).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 11, 2021